Title: From George Washington to John Rawlins, 29 August 1785
From: Washington, George
To: Rawlins, John



Sir,
Mount Vernon 29th Augt 1785.

Your letter of the 20th of this month, only came to my hands by the last Post, or I would have replied to it sooner.
I have a room 32 by 24 feet, & 16 feet pitch, which I want to finish in stucco: it is my intention to do it in a plain neat style; which, independantly of its being the present taste, (as I am inform’d) is my choice. The Chimney is in the centre of the longest side, for which I have a very elegant marble piece; directly opposite thereto is a Venetian window, of equal breadth & pitch of the room; on each side of the Chimney is a door, leading into other rooms; & on each of the short sides is a door & window.
I mention these things that you may be apprized of the sort of work; the time it may take you to execute it, and that you may inform me upon what terms; and also, if you are inclined to undertake it, that you may have leisure to think of a design. The season being so far advanced, I had given up the idea of doing anything to the room this year; but if I could enter upon the

work with well founded assurances of accomplishing it soon, I am ready & willing to go on with it immediately; having by me stucco, & seasoned plank for the floor & other parts (if necessary)—and good Joiners of my own to execute what may be wanting in their way.
You will please to let me hear from you without delay on this subject, & I pray you to be explicit; because, as I would undertake it at once, or not at all this year, I should like to know your terms & sentiments precisely, that I may govern myself accordingly. I am Sir &c.

G: Washington

